— Order denying plaintiff’s motion for leave to amend his bill of particulars in an action for personal injuries and property damage reversed on the law and the facts, with ten dollars costs and disbursements, and the motion granted, without costs, on condition that plaintiff submit to a physical examination on the part of the defendant (if latter so desires) with respect to the subject-matter of the proposed amendment to the bill of particulars. In the event that plaintiff is not made' accessible for such an examination, the order is affirmed. The proposed amendment did not in any manner change the cause of action and its amendment involved no prejudice to the defendant. (Kyle v. City of New York, 155 App. Div. 401.) Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.